Case 18-36401 Document 16 Filed in TXSB on 12/10/18

Fil| in this information to identify your case:

Vaidya

Last Name

Pragati

First Name

Debtor 1

 

Middle Name

Debtor 2
(Spouse, if tiling) First Name

 

Midd|e Name Last Name

United States Bankruptcy Court for the: DiSffiC\ Of

lifaéavx

Case number
(lt known)

 

 

Official Form B 3A

Application for lndividuals to Pay the Filing Fee in lnsta|lments

Page 1 of 3
Unlted States Courts
Southern Dlstrlct of Texas
FlLED

DEC l 0 2018

S-:vid J. Sr:dley, Clerk of Court

|;l Check irthis is an
amended ming

12/14

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct

information.

m Specify Your Proposed Fayment Timetable

U Chapter7

m Chapter11
Cl Chapter 12
Cl Chapter 13

1. Which chapter of the Bankruptcy Code
are you choosing to file under?

2. You may apply to pay the filing fee in up to
four installments. Fil| in the amounts you
propose to pay and the dates you plan to
pay them. Be sure all dates are business

You propose to pay...

Cl with the filing ofthe

 

. 429.25
:l:yr;say'lhen add the payments you propose $ petition
On or before this date ........
You must propose to pay the entire fee no
later than 120 days after you tile this 429_25
bankruptcy case. lf the court approves your $___.._____ On or before this date ...........
application, the court will set your final
payment timetable $ 429`25 On or before this date ...........
+ $ 429'25 On or before this date ...........
T°ta| $ 1717.00

 

 

 

12/11/2018

MM / DD/YYYY

01/11/2019

ht)"§/1'1 /5% l §WY

…

03/11/2019

MM l DD /YYYY

4 Your total must equal the entire fee for the chapter you checked in line 1.

By signing here, you state that you are unable to pay the full filing fee at once, that you want to pay the fee in installments, and that you

understand that:

l You must pay your entire filing fee before you make any more payments or transfer any more property to an attorney, bankruptcy petition

preparer, or anyone else for services in connection with your bankruptcy case.

l You must pay the entire fee no later than 120 days after you Hrst me for bankruptcy, unless the court later extends your deadline. Your

debts will not be discharged until your entire fee is paid.

l |f you do not make any payment when it is due, your bankruptcy case may be dismissed, and your rights in other bankruptcy proceedings

may be affected.

 

 

 

x x N/A xN/A
Signature of Debtor 1 Signature of Debtor 2 Your attorney's name and signature, if you used one
12/10/2018
Date Date Date

MN|/DD/YYYY NlM/DD/YYYY

Official Form B 3A

MM / DD /YYYY

App|ication for individuals to Pay the Filing Fee in installments

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-36401 Document 16 Filed in TXSB on 12/10/18 Page 2 of 3

Fill ir\ this information to identify the case:

 

 

 

 

 

' Vaid a
Debtor 1 pragat| y
First Name Midd|e Name Last Name
Debtor 2 N/A
(SpOuSe, if flllng) First Name Midd|e Name Last Name
United States Bankruptcy Court for the: DiSlrin Of
Case number l€_ 36 40 1
(|f known)
Chapter filing under:
Cl Chapter 7
Chapter 11
El Chapter 12

 

 

cl Chapter 13

 

Order Approving Payment of Filing Fee in lnstallments

After considering the Application for Individuals to Pay the Filing Fee in /nsta//ments (Ochial Form B 3A), the
court orders that:

[ ] The debtor(s) may pay the filing fee in installments on the terms proposed in the application.

[\/] The debtor(s) must pay the filing fee according to the following terms:

 

 

You must pay... On or before this date...
$ 429-25 12/11/2018
______ Month / day / year
$ 429.25 01/11/2019
__` Month / day / year
$ 429.25 02/11/2019
____ Month / day / year
+ $ 429.25 03/11/2019
Month / day / year
Total $ 1717.00

 

 

 

Until the filing fee is paid in full, the debtor(s) must not make any additional payment or transfer any
additional property to an attorney or to anyone else for services in connection with this case.

By the court:
Month /day / year United States Bankruptcy Judge

 

010\5243

Case 18-36401 Document 16 Filed in TXSB on 12/10/18 Page 3 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

In Pragati Vaidya
Re: Case No.: 18-36401

 

NOTICE BY CLERK OF PENDING DISMISSAL OF CASE
FOR FAILURE TO PAY FILING FEE

By authority of Rule 1017(b) of the Federal Rules of Bankruptcy Procedure, the Clerk of Court hereby serves notice
that the filing fee (or an installment of the filing fee) for this case has not been paid as required by law. The Court
may dismiss this case 14 days after the issuance of this notice (the "Dismissal Date") unless:

l. The filing fee (or delinquent installment) is paid before the Disrnissal Date, or

2. Prior to the Dismissal date, a party in interest requests a hearing.

THIS IS YOUR NOTICE AND 0PPORTUNITY FOR A HEARING. AS PERMITTED BY SECTION 102(1) OF

THE BANKRUPTCY CODE. THE COURT MAYDISMISS THIS CASE WITHOUT ANACTUAL HEARING IF
NO HEARING IS TIMELY REQUESTED.

ISSUED ON 11/26/ 18 David J. Bradley
Clerk of Court

83101+0'\52580’\2

 

